Citation Nr: 0617776	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for degenerative disc 
disease of the cervical spine with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from December 1981 to 
February 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2004, the veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  VA received the appellant's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
degenerative disc disease of the cervical spine with 
radiculopathy in August 2002.

2. The veteran has not suffered additional disability of the 
cervical spine which was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA as a result 
of the July 2001 or September 2002 surgeries, nor has he 
suffered additional disability of the cervical spine as a 
result of the July 2001 or September 2002 surgeries 
proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
degenerative disc disease of the cervical spine with 
radiculopathy, claimed as a result of surgery at a VA medical 
facility in July 2001 or September 2002, is not warranted. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
December 2004 that told him what was necessary for his claim 
to be granted.  With regard to elements (2) and (3), the 
Board notes that the RO's December 2004 letter notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2004 letter asked the appellant to tell VA 
about any additional information or evidence that would 
support his claim.  The Board finds that the requirements of 
the fourth notice element have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the notification letter 
in December 2004.  The most recent SSOC is dated in February 
2006.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, Social Security records, VA 
treatment records, and private medical records.  The veteran 
was provided a VA examination and testified at two personal 
hearings.  There is no indication that there is additional 
evidence available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II. 1151 Claim

The evidence of record shows that the veteran underwent 
cervical spine surgery in July 2001.  He had a left C6-7 
hemilaminectomy and C7 nerve root decompression.  Prior to 
the surgery, the veteran had complained of neck pain, arm 
pain, and tingling and weakness in his arms and hands.  After 
the surgery, the veteran still had these same complaints.  
The veteran had a post-operative examination in December 
2001.  The veteran complained of new pain in his wrists and 
hands, and tingling in all fingers bilaterally.  The 
examination revealed normal sensation, strength, and upper 
extremity reflexes.  The veteran underwent an electromyogram 
(EMG) and the study was abnormal with reinnervated units in 
the left triceps, which had improved since the last study.  
There was no longer any evidence of active cervical 
radiculopathy on either side.

By July 2002, the veteran was again complaining of neck pain 
and numbness in his fingers.  An EMG showed evidence of left 
C7 paraspinal denervation which is new since December 2001 
and suggestive of active left C7 radiculopathy.  The veteran 
underwent a second cervical spine surgery in September 2002.  
The surgery went well with no complications and the veteran 
was discharged.  A VA treatment note dated in November 2002 
indicates that the veteran was feeling much better post-
surgery and that his pain was significantly reduced.

The veteran had an MRI of the cervical spine in May 2004.  
There was no significant abnormality at C2-3, or at C4-5.  At 
C3-4 there was disc osteophyte complex more prominent to the 
left appearing similar to the previous findings.  There was 
no significant spinal canal or foraminal narrowing at C3-4.  
At C5-6 there was no significant disc abnormality, but there 
was mild right exit foraminal narrowing.  The bony fusion at 
C6-7 was noted with no significant spinal canal stenosis.  An 
osteophyte mildly narrowed the left exit foramen, and it is 
improved.  There was no significant abnormality at C7-T1.

The veteran began experiencing increasing pain again in 2003 
and he has testified that his pain is worse now than before 
his surgeries.  He complained that he was expecting the 
surgeries to correct his cervical spine disability and that 
he was told the operation had a 95 percent success rate.  He 
asserts that he has increased disability due to negligence or 
error by the VA surgeons or VA post-surgical care.

The veteran's claim was received in August 2002.  Therefore, 
it will be analyzed under the current provisions of 38 
U.S.C.A § 1151.  In pertinent part, 38 U.S.C. § 1151 provides 
as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A)	carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B)	an event not 
reasonably foreseeable. 38 U.S.C.A § 1151 (West 2002).

Also for application are the provisions of 38 C.F.R. § 
3.358(c) (2005), which state that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of examination, the following considerations will 
govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment provided.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  38 
C.F.R. § 3.358(c) (2005).

Although claims for benefits under 38 U.S.C.A. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In order to prevail on a claim for benefits under 38 
U.S.C.A. § 1151, there must be (a) VA hospitalization, 
treatment, examination, or vocational rehabilitation; (b) 
competent evidence of additional disability; and (c) 
competent evidence that the additional disability resulted 
from VA hospitalization, medical examination, or treatment.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See, 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The RO obtained a VA medical opinion dated in March 2004.  
The doctor reviewed the claims folder and the reports of the 
examinations in July 2001 and September 2002.  The doctor 
noted that the operation the veteran had in July 2001 is 
effective in most patients for arm pain and that 
approximately 75 to 80 percent of patients will have relief 
of arm pain, but that the surgery has no efficacy for neck 
pain, which related more to the arthritis and is unaffected 
by the surgery.  The opinion noted that on follow-up the 
veteran had expected tingling in the left C7 nerve 
distribution, and persistent neck pain which is also 
expected.  The September 2001 EMG showed resolution of the 
radiculopathy, indicating successful nerve decompression, and 
no evidence damage or complications from the surgery.  The 
physician noted the veteran's second surgery in September 
2002 and stated that the veteran appeared to do well with the 
surgery and that follow-up notes in November 2002 indicated 
that the veteran was significantly better with much less 
pain.  The doctor offered his opinion that the veteran has 
done as well as possible after the surgeries with relief of 
arm pain, but that he still has persistent neck pain.  There 
were no complications from the two procedures and the veteran 
has healed well.  The doctor stated that neck pain was to be 
expected post-surgery.

The veteran submitted a statement from his private physician, 
Dr. Adam P. Brown, dated in November 2004.  Dr. Brown 
indicated that there was no way to know for sure whether the 
veteran significant residuals nerve and spinal problems are 
due to disc herniation prior to surgery, or perhaps as a 
result of surgery.

VA obtained a second medical opinion in December 2005.  The 
doctor stated his opinion that it was less likely than not 
that the veteran has additional disability from the surgery 
in July 2001.  The doctor based this opinion on the EMG 
performed after surgery that showed resolution of the 
compression on the cervical nerve.  The EMG changes that led 
to the second surgery occurred after a long period and are 
most likely due to progression of the disease.  The doctor 
did state that it is possible that scar tissue from the July 
2001 surgery contributed to the progression of the disc 
disease, but that the time period involved made this less 
likely than not.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for degenerative disc disease of the cervical spine with 
radiculopathy.

In order for the veteran to be entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151, the evidence must show 
that the veteran suffered additional disability which was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination; or the additional 
disability was proximately caused by an event not reasonably 
foreseeable.

Here, the opinions dated in March 2004 and December 2005 both 
indicate that the veteran did not experience additional 
disability, or if he did, that it was the result of the 
natural progression of the disease, rather than due to any 
error or negligence or event not reasonably foreseeable.  
There is no contrary opinion of record, with the veteran's 
own doctor only able to say that he was unable to offer an 
opinion.

Thus, even assuming arguendo that the veteran suffered 
additional disability as a result of the July 2001 and 
September 2002 VA surgeries, the evidence fails to show that 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA with regard to the surgeries, or that any additional 
disability was proximately caused by an event not reasonably 
foreseeable. The examiner stated that neck pain was an 
expected outcome because the surgery was not designed to 
address neck pain, and the EMG evidence showed the 
radiculopathy had resolved.  There is no countervailing 
medical opinion of record.  Accordingly, the veteran's claim 
must be denied.

In reaching this decision the Board considered the 
appellant's arguments in support of his assertion that he has 
additional disability which was caused by negligence or error 
during the surgeries.  However, the appellant, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion on this matter. See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C. § 1151. It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue. 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for degenerative disc 
disease with radiculopathy, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


